Citation Nr: 0111551	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


Entitlement to an earlier effective date for the assignment 
of a total schedular rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1998 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted an increased (70 percent) 
rating for service connected PTSD, effective from March 2, 
1998.  In February 1999, the RO granted a total schedular 
rating for PTSD, effective from March 2, 1998.


FINDINGS OF FACT

1.  By decisions entered in June and July 1996, the RO 
granted an increased (50 percent) rating for PTSD, effective 
from February 7, 1996.  The veteran was notified of the RO's 
decisions and given his appellate rights, but did not 
initiate an appeal within one year.

2.  The veteran was not shown to be totally disabled due to 
PTSD until March 2, 1998, the day of admission at a VA 
hospital.


CONCLUSION OF LAW

The assignment of an earlier effective date for an award of a 
total schedular rating for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996); 
38 C.F.R. § 4.130 (Diagnostic Code 9411) (1998); 38 C.F.R. 
§§ 3.157, 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to an earlier effective date for his total schedular 
rating for PTSD dating back to July 15, 1991, the date of the 
original grant of service connection, or, alternatively, 
January 30, 1994, the date claimed by the veteran that VA 
treatment records showed that he was totally disabled.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

If a veteran files a claim for an increased rating with VA, 
and the claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2000).  If the veteran does not initiate an 
appeal within one year, however, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2000).  
Thereafter, any award based on a subsequently filed 
application for the same disability can ordinarily be 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 3.400(r) (2000).

The Board notes that the veteran separated from military 
service in August 1967.  In November 1984, the RO denied the 
veteran's August 1984 claims of service connection for, among 
other things, a psychiatric disorder.  In February 1991, the 
RO denied the veteran's October 1990 claim of service 
connection for, among other things, a psychiatric disorder.  
In March 1992, the RO granted service connection for PTSD and 
found it 10 percent disabling, effective from July 15, 1991, 
the date on which a VetCenter counselor reported that he had 
first seen the veteran for PTSD.  In May 1993, the RO denied 
the veteran's claim for an earlier effective date for the 10 
percent rating for PTSD as well as a claim for an increased 
rating.  In August 1994, the RO granted an increased (30 
percent) rating for PTSD, effective from January 20, 1994, 
the date of receipt of the veteran's claim for an increased 
rating for PTSD.  In July 1995, the RO denied the veteran's 
March 1995 claim for an increased rating for PTSD.  In June 
1996, the RO granted the veteran an increased (50 percent) 
rating for PTSD, effective from June 3, 1996, the date of a 
VA PTSD examination.  In July 1996, the RO changed the 
effective date for the 50 percent rating to February 7, 1996, 
a date on which VA medical evidence showed increased 
symptomatology.

The veteran did not initiate an appeal within one year of any 
of the above-noted RO decisions.  Accordingly, they became 
final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2000).  
Consequently, the effective date for the assignment of the 
total schedular rating for PTSD may be no earlier than a new 
application.  See 38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156, 3.400 (2000).  

The Board notes that the veteran's representative has argued 
that a timely notice of disagreement (NOD) was filed with the 
March 1992 RO decision.  Specifically, the representative 
argues that a form letter, along with a letter from the 
veteran's counselor, was filed with the RO in May 1992.  It 
is maintained that, because the letter included a request 
that the veteran's PTSD receive a higher rating, it should be 
treated as a timely NOD with the RO's March 1992 decision.  
(Specifically, the veteran's representative wrote, "[w]e and 
the veteran feel his SC PTSD should be rated higher than the 
minimal 10%.  In support of this argument we submit the 
attached statement.")

The Board has jurisdiction to decide whether a document 
represents a valid NOD.  See Fenderson v. West, 
12 Vet. App. 119, 131-132 (1999); Buckley v. West, 
12 Vet. App. 76, 82 (1998); Beyrle v. Brown, 9 Vet. App. 24, 
27-28 (1996).  The sole requirement is that the document 
express disagreement with the rating decision.  Gallegos v. 
Gober, 14 Vet. App. 50 (2000).  Nevertheless, the Board finds 
that the May 1992 document was not a NOD.  The May 1992 
correspondence from the veteran's representative had on its 
face pre-printed boxes labeled with various types of actions 
the document might represent, including one labeled NOD.  
Notwithstanding the availability of a box labeled NOD, the 
box that the veteran's representative checked was labeled 
"medical statement."  Moreover, the correspondence did not 
contain an expression of dissatisfaction with the RO's March 
1992 decision.  Rather, it merely included an expressed 
desire for a higher rating based on newly submitted evidence, 
and therefore was properly treated by the RO as a claim for 
an increase.  Consequently, despite the contention to the 
contrary, the Board finds that the May 1992 correspondence 
was not a NOD with the March 1992 decision.

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
"shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o)(1) (2000) (to the same effect).  An 
exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation.  
In that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(Sept. 23, 1998).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2000).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  § 3.157(b)(1).  For reports prepared by a 
non-VA hospital where the veteran was maintained at VA 
expense, the date of admission to the hospital is accepted as 
the date of receipt of claim if VA maintenance was authorized 
prior to admission.  Id.  If, however, VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of the admission will be accepted.  Id.  For all other 
reports, including reports from private physicians, 
laypersons, and state and other institutions, the date of 
receipt of the report is accepted as the date of receipt of 
an informal claim.  Id. § 3.157(b)(2), (3).

A review of the record on appeal reveals that, following the 
RO's June 1996 decision, the RO received VA treatment 
records, dated from June 1996 to November 1998, as well as 
August 1997, December 1997, and March 1998 statements in 
support of claim.  While the August and December 1997 
statements in support of claim were unrelated to PTSD, the 
March 6, 1998, statement could act as an informal claim for 
an increased rating for PTSD.  Additionally, a September 5, 
1996, treatment record shows that the veteran reported 
trouble sleeping and wished to obtain treatment for his PTSD.  
Consequently, pursuant to 38 C.F.R. § 3.157 (2000), the 
September 5, 1996, treatment record constituted an informal 
claim for increased compensation, deemed to have been 
received on the same date that the veteran sought treatment.

Having determined that September 5, 1996, is the date of 
receipt of a claim for purposes of assigning an effective 
date, the Board is obliged to review all of the evidence of 
record to determine the date on which entitlement to a total 
schedular rating for PTSD arose.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400 (2000); Swanson v. West, 
12 Vet. App. 442 (1999); 13 Vet. App. 197 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997).  The effective date will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  Id.  

The Board notes that the record contains VA and/or private 
treatment records dating from 1984 (the most recent of these 
records are VA treatment records, dated from August 1995 to 
October 1998) that, beginning in 1991, show the veteran's 
complaints and/or treatment for, among other things, PTSD.  
The record also contains a March 1996 letter from the 
veteran's therapist and a June 1996 VA examination report.  
However, none of these records show the veteran with adverse 
symptomatology that equates to the criteria for a 100 percent 
rating until March 2, 1998.  See 38 C.F.R. § 4.132, Code 9411 
(1996) (at the time of the 1996 claim, a 100 percent rating 
required symptomatology causing the attitudes of all contacts 
except the most intimate to be so adversely affected as to 
result in virtual isolation in the community, or 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998) (criteria made 
effective from November 7, 1996 allowed for a 100 percent 
rating where there is symptomatology causing total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of  daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.)

As noted above, VA treatment records include a September 5, 
1996, treatment record which shows that the veteran reported 
trouble sleeping and wished to obtain treatment for his PTSD.  
On September 12, 1996, the veteran's VA counselor and the 
veteran prepared an application for the veteran to obtain 
treatment for PTSD.  On September 19, 1996, the veteran's 
counselor reported that he had sent the veteran's application 
for PTSD treatment to the appropriate unit.  On April 17, 
1997, a treatment record noted that the veteran had made good 
progress with his PTSD.  On August 19, 1997, a record shows 
that the veteran was admitted to a VA domiciliary with 
diagnoses of, among other things, PTSD.  On August 22, 1997, 
a treatment record noted that the veteran was participating 
in a detoxification program for alcohol abuse.  On 
January 16, 1998, a treatment record showed that the veteran 
was re-admitted to a VA domiciliary with diagnoses of, among 
other things, PTSD.  On February 9, 1998, a treatment record 
noted that the veteran would receive in-patient treatment for 
PTSD.  Lastly, a VA hospitalization discharge summary shows 
that the veteran had undergone psychiatric hospitalization 
from March 2, 1998, to April 10, 1998, for, among other 
things, PTSD.

A March 1996 letter from the veteran's psychologist shows 
that the veteran was treated with medication and individual 
counseling; his symptoms included intrusive memories, 
nightmares with severe sleep disturbance, irritability, and 
impulsive outbursts of anger, and, as a result of these 
symptoms, he had interpersonal conflicts and had not been 
able to maintain steady employment. 

At the June 1996 VA examination, the veteran's affect was 
somewhat flattened and constricted, his mood was obviously 
sad and angry.  Insight was limited, and he tended to 
attribute the majority of his problems to his war 
experiences.  Moreover, judgment was a concern as there were 
paranoid trends in his thinking, but these did not attain the 
status of a delusional system.  The veteran also reported 
difficulty with concentration, intrusive memories, 
depression, a foreshortened experience of his life, 
flashbacks, and hypervigilance.  The veteran also reported 
that he became angry at times and wished to kill others, but 
was fearful of losing control and under those circumstances, 
generally fled the situation rather than cause additional 
harm or injury.  Otherwise, he was alert, neatly dressed, 
cooperative, oriented to time, place and person, made 
relatively good eye contact, and demonstrated no overt 
thought disorder or bizarre ideation.  Global Assessment of 
Functioning (GAF) score was 45.  The diagnoses included PTSD 
and possible paranoid personality.  It was opined that the 
veteran suffered from a number of problems among which was 
PTSD.  Next, it was opined that the veteran's PTSD 
contributed significantly to his difficulty in functioning 
and that his problem was chronic.  It was the examiner's 
impression that, while PTSD did not contribute 100 percent to 
his disability, it was significant, greater than 30 percent.  
(The March 1996 letter and this June 1996 VA examination 
report were considered by the RO in the June 1996 rating 
decision.)

The September 1996 report shows that the veteran's GAF score 
was 50 and was 60 for the previous year.  Additionally, it 
was opined that the veteran hurt when he had memories of his 
experiences in the Republic of Vietnam and needed to discuss 
his feelings and learn about triggers and coping skills.

The VA hospitalization summary for the period beginning 
March 2, 1998, shows that the veteran was hospitalized for 
Phase I treatment for PTSD.  Complaints upon admission 
included emotional restriction, isolation, insomnia, waves of 
depression, nightmares (including thrashing, sweating, and 
calling out in his sleep), intrusive thoughts, avoidant 
behaviors, excess irritability, impatience, and poor 
frustration tolerance.  On examination, the veteran had 
decreased eye contact, excess irritability, was guarded, and 
was irritable, anxious, and guarded.  Moreover, his affect 
was blunt and he was inattentive.  His GAF score was 40.  The 
diagnoses included PTSD and dysthymia secondary to PTSD.  
Upon discharge, it was opined that the veteran was 
unemployable due to the persistent and severe PTSD symptoms.

Based on this evidence, the Board finds that, while the pre-
March 1998 record showed that the veteran's PTSD caused him 
significant difficulties, his adverse symptomatology did not 
equate to the criteria for a total schedular rating.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  The VA hospitalization 
discharge summary for the period from March to April 1998 
showed, for the first time, that the veteran was unemployable 
due to his service-connected PTSD and that he therefore met 
the criteria for a total schedular rating.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

Therefore, while a September 5, 1996, treatment record may be 
viewed as having constituted an informal claim for increased 
compensation, because the record did not show entitlement to 
the total schedular rating until later, beginning in March 
1998, the effective date of the award of a total schedular 
rating may not be assigned any sooner than was assigned by 
the RO.  38 C.F.R. § 3.400.  (The Board notes that, in a more 
recent rating decision-October 2000, which confirmed the 100 
percent schedular rating, the RO indicated that the effective 
date for the total rating was "02/03/1998," suggesting that 
the date had been changed from March 2, 1998, to February 3, 
1998.  Whether this was an intentional change, a 
typographical error, or merely a different way of 
representing March 2, 1998, is not clear.  Nevertheless, 
whether the RO has assigned March 2 or February 3, the 
Board's analysis is the same.  Given that entitlement was not 
shown until March 2, 1998, an effective date earlier than 
that set by the RO is not warranted.)

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims flied on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the statement of the case of the provisions 
affecting the establishment of effective dates.  These 
provisions address the key issue in this case, which is the 
appropriate effective date for the grant of the total rating.  
It bears emphasis that the new law was expressly intended to 
overturn a decision of the Court that dealt with original 
service connection claims (Morton), not to alter the 
effective date rules contained in title 38 of the United 
States Code and title 38 of the Code of Federal Regulations.  
There is no indication in the record that there is evidence 
that could be secured that would alter in the least the 
record upon which this appeal turns.  Thus, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

